1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM DAWES,                                     Case No.: 3:19-cv-02122-MMA-WVG
     Booking #19760125,
12
                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                      MOTION TO PROCEED IN FORMA
                         vs.                            PAUPERIS;
14
     THE PEOPLE OF THE STATE OF
15   CALIFORNIA,                                        [Doc. No. 2]
16                                  Defendants.         GRANTING PLAINTIFF’S
17                                                      MOTIONS TO AMEND;
18
                                                        [Doc. Nos. 6, 8]
19
                                                        DISMISSING COMPLAINT FOR
20
                                                        FAILING TO STATE A CLAIM
21                                                      PURSUANT TO 28 U.S.C. §
                                                        1915(e)(2)(B) AND 28 U.S.C. §
22
                                                        1915A(b)
23
24         Plaintiff William Dawes, currently incarcerated at the San Diego County Sheriff
25   Department’s Central Jail (“SDCJ”) in San Diego, California, and proceeding pro se, has
26   filed a civil rights Complaint pursuant to 42 U.S.C. § 1983. See Compl., Doc. No. 1.
27   Plaintiff did not pay the fee required by 28 U.S.C. § 1914(a) when he filed his Complaint;
28   instead he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
                                                    1
                                                                           3:19-cv-02122-MMA-WVG
1    § 1915(a) (Doc. No. 2).
2    I.    Motion to Proceed IFP
3          All parties instituting any civil action, suit or proceeding in a district court of the
4    United States, except an application for writ of habeas corpus, must pay a filing fee of
5    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
6    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
7    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
8    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
9    proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
10   Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
11   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
12   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.
13   2002).
14         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
15   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
16   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
17   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
18   trust account statement, the Court assesses an initial payment of 20% of (a) the average
19   monthly deposits in the account for the past six months, or (b) the average monthly
20   balance in the account for the past six months, whichever is greater, unless the prisoner
21   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
22   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
23   preceding month’s income, in any month in which his account exceeds $10, and forwards
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
     not apply to persons granted leave to proceed IFP. Id.
28
                                                    2
                                                                               3:19-cv-02122-MMA-WVG
1    those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
2          In support of his IFP Motion, Plaintiff has submitted a Prison Certificate signed by
3    a Sheriff’s Detentions Lieutenant, together with a certified copy of his San Diego
4    Sheriff’s Department Statement Report showing his trust account activity at the time of
5    filing. See Doc. No. 2 at 5-6; see also 28 U.S.C. § 1915(a)(2); S.D. CAL. CIVLR 3.2;
6    Andrews, 398 F.3d at 1119. These statements show that Plaintiff carried an average
7    monthly balance of $69.93, and had $115.00 in average monthly deposits to his account
8    over the 6-month period immediately preceding the filing of his Complaint. He had an
9    available balance of $459.93 at the time of filing. See Doc. No. 5 at 6.
10         Based on this accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP
11   and assesses his initial partial filing fee to be $23.00 pursuant to 28 U.S.C. § 1915(b)(1).
12   The remaining balance of the $350 total fee owed in this case must be collected by the
13   agency having custody of the prisoner and forwarded to the Clerk of the Court pursuant
14   to 28 U.S.C. § 1915(b)(2).
15   II.   Screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
16         A.     Standard of Review
17         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
18   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
19   statutes, the Court must review and sua sponte dismiss an IFP complaint, and any
20   complaint filed by a prisoner seeking redress from a governmental entity, or officer or
21   employee of a governmental entity, which is frivolous, malicious, fails to state a claim, or
22   seeks damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122,
23   1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v.
24   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The
25   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need
26   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th
27   Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
28   2012)).
                                                   3
                                                                             3:19-cv-02122-MMA-WVG
1          All complaints must contain “a short and plain statement of the claim showing that
2    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
3    not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
4    mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
5    (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining
6    whether a complaint states a plausible claim for relief [is] . . . a context-specific task that
7    requires the reviewing court to draw on its judicial experience and common sense.” Id.
8    The “mere possibility of misconduct” falls short of meeting this plausibility standard.
9    Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
10         “The standard for determining whether a plaintiff has failed to state a claim upon
11   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
12   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
13   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
14   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
15   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
16   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
17   as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678
18   (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
19         “When there are well-pleaded factual allegations, a court should assume their
20   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
21   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
22   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
23   allegations of material fact and must construe those facts in the light most favorable to
24   the plaintiff.”). However, while the court “ha[s] an obligation where the petitioner is pro
25   se, particularly in civil rights cases, to construe the pleadings liberally and to afford the
26   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
27   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
28   “supply essential elements of claims that were not initially pled.” Ivey v. Board of
                                                    4
                                                                               3:19-cv-02122-MMA-WVG
1    Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
2          Finally, the “[c]ourt[] must consider the complaint in its entirety,” including
3    “documents incorporated into the complaint by reference” to be part of the pleading when
4    determining whether the plaintiff has stated a claim upon which relief may be granted.
5    Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Fed. R. Civ. P.
6    10(c) (“A copy of a written instrument that is an exhibit to a pleading for all purposes.”);
7    Schneider v. California Dept. of Corrections, 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
8          B.     Plaintiff’s Allegations and Rule 8
9          As an initial matter, the Court finds that Plaintiff’s Complaint fails to comply with
10   Federal Rule of Civil Procedure 8. Rule 8 provides that in order to state a claim for relief
11   in a pleading it must contain “a short and plain statement of the grounds for the court’s
12   jurisdiction” and “a short and plain statement of the claim showing that the pleader is
13   entitled to relief.” Fed. R. Civ. P. 8(a)(1) & (2); see McHenry v. Renne, 84 F.3d 1172,
14   1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was
15   “argumentative, prolix, replete with redundancy, and largely irrelevant”); Cafasso,
16   United States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th
17   Cir. 2011) (citing cases upholding Rule 8 dismissals where pleadings were “verbose,”
18   “confusing,” “distracting, ambiguous, and unintelligible,” “highly repetitious,” and
19   comprised of “incomprehensible rambling,” while noting that “[o]ur district courts are
20   busy enough without having to penetrate a tome approaching the magnitude of War and
21   Peace to discern a plaintiff’s claims and allegations.”).
22         Plaintiff is also admonished that he must comply with Local Rule 8.2 which
23   requires, in part, that “[c]omplaints by prisoners under the Civil Rights Act, 42 U.S.C.
24   § 1983, must be legibly written or typewritten on forms supplied by the court” and
25   “[a]dditional pages not to exceed fifteen (15) in number may be included with the court
26   approved form complaint, provided the form is completely filled ion to the extent
27   applicable.” SD CivLR 8.2(a). Here, Plaintiff has filed a forty three (43) page Complaint
28   which well exceeds the number of pages permitted by the local rule.
                                                   5
                                                                             3:19-cv-02122-MMA-WVG
1          Plaintiff also refers to a number of claims but does not allege any facts to form the
2    basis of the claims and often does not actually name how any of the named Defendants
3    were responsible for the alleged violations. To the extent that the Court is able to
4    determine the nature of some of the claims, they will be addressed below.
5          C.     42 U.S.C. § 1983
6          “Section 1983 creates a private right of action against individuals who, acting
7    under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
8    Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
9    substantive rights, but merely provides a method for vindicating federal rights elsewhere
10   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
11   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
12   deprivation of a right secured by the Constitution and laws of the United States, and (2)
13   that the deprivation was committed by a person acting under color of state law.” Tsao v.
14   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
15         D.     Property claims
16         Plaintiff alleges that his due process rights were violated in January of 2016 when
17   he was previously housed at the Richard J. Donovan Correctional Facility (“RJD”). See
18   Compl. at 12. Specifically, it appears that he is alleged an RJD correctional officer and
19   the Warden for RJD had his “property destroyed.” Id.
20         Ordinarily, due process of law requires notice and an opportunity for some kind of
21   hearing prior to the deprivation of a significant property interest. Sinaloa Lake Owners
22   Ass’n v. City of Simi Valley, 882 F.2d 1398, 1405 (9th Cir. 1989). Neither the negligent
23   nor intentional deprivation of property states a due process claim under section 1983 if
24   the deprivation was random and unauthorized, however. Parratt v. Taylor, 451 U.S. 527,
25   535-44 (1981) (state employee negligently lost prisoner’s hobby kit), overruled in part on
26   other grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468
27   U.S. 517, 533 (1984) (intentional destruction of inmate’s property). The availability of
28   an adequate state post-deprivation remedy, e.g. a state tort action, precludes relief
                                                   6
                                                                             3:19-cv-02122-MMA-WVG
1    because it provides sufficient procedural due process. See Zinermon v. Burch, 494 U.S.
2    113, 128 (1990) (where state cannot foresee, and therefore provide meaningful hearing
3    prior to the deprivation, a statutory provision for post-deprivation hearing or a state
4    common law tort remedy for erroneous deprivation satisfies due process); King v.
5    Massarweh, 782 F.2d 825, 826 (9th Cir. 1986) (same). The Ninth Circuit has long
6    recognized that California law provides such an adequate post-deprivation remedy.
7    Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing CAL. GOV’T CODE §§ 810-
8    895).
9            Deprivations of property resulting from negligence, or “mere lack of due care” do
10   not deny due process at all, and must be redressed through a state court damages action.
11   See Daniels, 474 U.S. at 328 (“[T]he Due Process Clause is simply not implicated by a
12   negligent act of an official causing unintended loss of or injury to life, liberty, or
13   property.”); id. at 330 (“‘To hold that this kind of loss is a deprivation of property within
14   the meaning of the Fourteenth Amendment seems not only to trivialize, but grossly to
15   distort the meaning and intent of the Constitution.’” (quoting Parratt, 451 U.S. at 545
16   (Stewart, J., concurring)). In fact, the Supreme Court has explicitly warned against
17   turning the Fourteenth Amendment and § 1983 into a “font of tort law to be
18   superimposed upon whatever systems may already be administered by the States.” See
19   Paul v. Davis, 424 U.S. 693, 701 (1976).
20           Thus, because Plaintiff claims Defendants deprived him of personal property, any
21   remedy he may have lies in state court and his federal claim must be dismissed for failing
22   to state a claim upon which § 1983 relief may be granted. 28 U.S.C. § 1915(e)(2); Lopez,
23   203 F.3d at 1126-27.
24           E.    Public Defender
25           To the extent that Plaintiff names attorneys who have been appointed to represent
26   him, see Compl. at 13, 15-16, he fails to state a claim upon which § 1983 relief can be
27   granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1). “[A] public
28   defender does not act under color of state law when performing a lawyer’s traditional
                                                    7
                                                                               3:19-cv-02122-MMA-WVG
1    functions as counsel to a defendant in a criminal proceeding.” Polk County v. Dodson,
2    454 U.S. 312, 325 (1981); Miranda v. Clark County, Nevada, 319 F.3d 465, 468 (9th Cir.
3    2003) (“[The public defender] was, no doubt, paid by government funds and hired by a
4    government agency. Nevertheless, [her] function was to represent [her] client, not the
5    interests of the state or county.”); Garnier v. Clarke, 332 Fed. App’x 416 (9th Cir. 2009)
6    (affirming district court’s sua sponte dismissal of prisoner’s § 1983 claims against
7    appointed counsel).
8          Thus, all claims against Defendants Roustan, Grossman, Manqarin and Jayakumar
9    are dismissed from this action for failing to state a claim upon which relief may be
10   granted.
11         F.     Heck Bar
12         There are two methods for state prisoners to raise complaints related to their
13   imprisonment in federal court. See Muhammad v. Close, 540 U.S. 749, 750 (2004)
14   (“Federal law opens two main avenues to relief on complaints related to
15   imprisonment....”) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). In general,
16   claims of constitutional violations related to the “circumstances” of a prisoner’s
17   confinement must be brought in a civil rights action under Section 1983, see id., while
18   constitutional challenges to the validity or duration of a prisoner’s confinement must be
19   raised in a petition for federal habeas corpus under 28 U.S.C. § 2254, or through
20   appropriate state relief. Wilkinson v. Dotson, 544 U.S. 74, 78-79 (2005) (citations and
21   internal quotation marks omitted); Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016)
22   (en banc) (“The Court has long held that habeas is the exclusive vehicle for claims
23   brought by state prisoners that fall within the core of habeas, and such claims may not be
24   brought in a § 1983 action.”) (citing Dotson, 544 U.S. at 81-82).
25         Thus, to the extent Plaintiff seeks damages based on claims that he has been
26   unlawfully convicted, sentenced, and/or incarcerated due to his public defenders’ failing
27   to “establish a defense,” violating his “rights to a speedy trial,” and “working as a
28   prosecutor,” see Compl. at 13, 15-16, he may not pursue those claims in a civil rights
                                                   8
                                                                             3:19-cv-02122-MMA-WVG
1    action pursuant to 42 U.S.C. § 1983, without first showing his conviction has already
2    been invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
3          In Heck, the Supreme Court held:
4                 in order to recover damages for allegedly unconstitutional
                  conviction or imprisonment, or for other harm caused by actions
5
                  whose unlawfulness would render a conviction or sentence
6                 invalid, a § 1983 plaintiff must prove that the conviction or
                  sentence has been reversed on direct appeal, expunged by
7
                  executive order, declared invalid by a state tribunal authorized to
8                 make such determination, or called into question by a federal
                  court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
9
                  claim for damages bearing that relationship to a conviction or
10                sentence that has not been so invalidated is not cognizable under
                  § 1983.
11
12   Id. at 486-87; Washington v. Los Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1054-55
13   (9th Cir. 2016).
14         “Suits challenging the validity of the prisoner’s continued incarceration lie within
15   ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state
16   prisoner who is making a constitutional challenge to the conditions of his prison life, but
17   not to the fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.
18   2003) (emphasis added), quoting Preiser, 411 U.S. at 498-99 (holding that a writ of
19   habeas corpus is “explicitly and historically designed” to provide a state prisoner with the
20   “exclusive” means to “attack the validity of his confinement” in federal court).
21         Because Plaintiff seeks damages based on alleged violations of his constitutional
22   rights during his criminal proceedings, he may not proceed pursuant to § 1983, unless he
23   alleges and can show that conviction has already been invalidated. Heck, 512 U.S. at
24   486-87; Ramirez, 334 F.3d at 855-56 (“Absent such a showing, ‘[e]ven a prisoner who
25   has fully exhausted available state remedies has no cause of action under § 1983.’”),
26   quoting Heck, 512 U.S. at 489. This is because an award of damages in his favor would
27   necessarily imply the invalidity of his conviction and consequently affect the duration of
28   his confinement. See Heck, 512 U.S. at 487; see also Pattillo v. Lombardo, No. 2:17-CV-
                                                   9
                                                                             3:19-cv-02122-MMA-WVG
1    01849-JAD-VCF, 2017 WL 3622778, at *4 (D. Nev. Aug. 23, 2017) (“When a prisoner
2    challenges the legality or duration of his custody, raises a constitutional challenge which
3    could entitle him to an earlier release … or seeks damages for purported deficiencies in
4    his state court criminal case, which effected a conviction or lengthier sentence, his sole
5    federal remedy is the writ of habeas corpus.”); Toney v. Ruiz, No. 3:10-CV-00405 BTM
6    (PCL), 2010 WL 2383787, at *2 (S.D. Cal. June 9, 2010) (noting that “ineffective
7    assistance of counsel claims ‘necessarily imply the invalidity’ of criminal proceedings.”)
8    (citing Heck, 512 U.S. at 487; Strickland v. Washington, 466 U.S. 668, 688 (1984) (to
9    succeed on ineffective assistance claim petitioner must show that counsel’s performance
10   fell below objective standard of reasonableness and that but for counsel’s errors the result
11   of the trial would have been different)).
12         Because Plaintiff does not allege to have already invalidated his conviction by way
13   of direct appeal, executive order, or through the issuance of either a state or federal court
14   writ of habeas corpus, Heck, 512 U.S. at 487, his claims must be dismissed for failing to
15   state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
16   § 1915(e)(2)(B) and § 1915A(b).
17         G.     Eighth Amendment claims
18         Plaintiff also claims his Eighth Amendment rights were violated while housed at
19   RJD alleging that RJD does not have an adequate ventilation system and the temperatures
20   in the cells can “reach over 90 [degrees].” Compl. at 17.
21         The treatment a prisoner receives in prison and the conditions under which the
22   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits
23   cruel and unusual punishment. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The
24   Eighth Amendment “embodies ‘broad and idealistic concepts of dignity, civilized
25   standards, humanity, and decency ...,’ against which we must evaluate penal measures.”
26   Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Jackson v. Bishop, 404 F.2d 571,
27   579 (8th Cir. 1968)). Although the Eighth Amendment does not mandate that prisons be
28   comfortable, see Rhodes v. Chapman, 452 U.S. 337, 349 (1981), or that they provide
                                                   10
                                                                             3:19-cv-02122-MMA-WVG
1    every amenity a prisoner might find desirable, see Hoptowit v. Ray, 682 F.2d 1237, 1246
2    (9th Cir. 1982), it also does not permit inhumane prison conditions. See Farmer, 511
3    U.S. at 832.
4          An inmate complaining of conditions of confinement must allege facts that, if true,
5    would satisfy both prongs of a bifurcated test. First, Plaintiff must allege that,
6    objectively, the deprivation alleged is “sufficiently serious” such that it results in the
7    denial of “the minimal civilized measure of life’s necessities.” Id. at 834. “Prison
8    officials have a duty to ensure that prisoners are provided adequate shelter, food,
9    clothing, sanitation, medical care, and personal safety.” Johnson v. Lewis, 217 F.3d 726,
10   731 (9th Cir. 2000). “The circumstances, nature, and duration of a deprivation of these
11   necessities must be considered in determining whether a constitutional violation has
12   occurred. ‘The more basic the need, the shorter the time it can be withheld.’” Id. (citing
13   Ray, 682 F.2d at 1259).
14         Second, from a subjective point of view, Plaintiff must allege that Defendants
15   acted with a sufficiently culpable state of mind, i.e., with “deliberate indifference.”
16   Wilson v. Seiter, 501 U.S. 294, 298-99 (1991). “A prison official cannot be found liable
17   under the Eighth Amendment for denying an inmate humane conditions of confinement
18   unless the official knows of and disregards an excessive risk to inmate health or safety;
19   the official must both be aware of facts from which the inference could be drawn that a
20   substantial risk of serious harm exists, and he must also draw the inference.” Farmer,
21   511 U.S. at 837.
22         Based on allegations made by Plaintiff, the Court finds that Plaintiff has alleged
23   facts sufficient to satisfy the objective prong of his “inhumane prison conditions” claim.
24   See id. at 838. Ventilation is a fundamental attribute of “shelter” and “sanitation,” both
25   of which are basic Eighth Amendment concerns. See Toussaint v. McCarthy, 597 F.
26   Supp. 1388, 1409 & n.39 (N.D. Cal. 1984). “Inadequate ‘ventilation and air flow’
27   violates the Eighth Amendment if it ‘undermines the health of inmates and the sanitation
28   of the penitentiary.’” Keenan v. Hall, 83 F.3d 1083, 1090 (9th Cir. 1996), amended, 135
                                                   11
                                                                               3:19-cv-02122-MMA-WVG
1    F.3d 1318 (9th Cir. 1998) (quoting Hoptowit v. Spellman, 753 F.2d 779, 784 (9th Cir.
2    1985)).
3            However, Plaintiff has failed to allege facts sufficient to plausibly show that any of
4    the named Defendants acted with the “deliberate indifference” required to support the
5    subjective component of his Eighth Amendment claim. Plaintiff’s only claim is that
6    Defendant Buenrostros violated his rights “by the taking of [Plaintiff’s] fan.” See Compl.
7    at 17. But without more, these conclusory allegations fail to provide the factual content
8    necessary to allow the Court to draw a reasonable inference that each Defendant through
9    his or her “own individual actions, has violated the Constitution.” Iqbal, 556 U.S. 676.
10   Instead, Plaintiff must offer some “further factual enhancement” to plausibly suggest
11   each of these Defendants were actually “aware of facts from which the inference could be
12   drawn that a substantial risk of serious harm exist[ed],” and that each of them “also
13   dr[e]w th[at] inference.” Farmer, 511 U.S. at 837; Iqbal, 556 U.S. at 678. A pleading
14   like Plaintiff’s “that offers ‘labels and conclusions’ or [only] ‘a formulaic recitation of the
15   elements of a cause of action will not do.’” Id. (citing Bell Atlantic Corp., 550 U.S. at
16   555).
17           H.    Misjoinder of claims
18           Plaintiff also alleges claims against various attorneys who have represented him
19   during different stages of his criminal proceedings, correctional officers at RJD, medical
20   personnel at California Men’s Colony (“CMC”), as well as claims against the Warden for
21   the California State Prison – Los Angeles County (“CSP-LAC”).
22           Federal Rule of Civil Procedure 20 states that Defendants may be joined in one
23   action if “any right to relief is asserted against them jointly, severally, or in the alternative
24   with respect to or arising out of the same transaction, occurrence, or series of transactions
25   or occurrences” and “any question of law or fact common to all defendants will arise in
26   the action.” Fed. R. Civ. P. 20(a)(2)(A-B).
27           Here, Plaintiff’s allegations against the variety of Defendants are not a set of
28   “transactions or occurrences” which contain a common question of law or facts. If the
                                                    12
                                                                                3:19-cv-02122-MMA-WVG
1    requirements for permissive joinder under Rule 20 are not satisfied, courts may look to
2    Rule 21. Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997). Under Rule 21, where
3    a court finds misjoinder, “on its own” it may “drop a party” or “sever any claim against a
4    party.” Fed. R. Civ. P. 21. Therefore, if Plaintiff chooses to amend his pleading and
5    include all of these Defendants whose claims are entirely unrelated to each other, these
6    claims may be severed from this action.
7           I.    Leave to Amend
8           Accordingly, the Court finds that Plaintiff’s Complaint, considered together with
9    the exhibits he has attached, fails to state a plausible claim against any named Defendant,
10   and that therefore, it is subject to sua sponte dismissal in its entirety pursuant to 28 U.S.C.
11   § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Rhodes, 621
12   F.3d at 1004.
13          Because he is proceeding pro se, however, the Court having now provided him
14   with “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity
15   to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
16   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
17   III.   Conclusion and Orders
18          For the reasons explained, the Court:
19          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
20   (Doc. No. 2).
21          2.    DIRECTS the Watch Commander of SDCJ, or his designee, to collect from
22   Plaintiff’s inmate trust account the $350 filing fee owed in this case by garnishing
23   monthly payments in an amount equal to twenty percent (20%) of the preceding month’s
24   income and forwarding those payments to the Clerk of the Court each time the amount in
25   the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST
26   BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
27   ACTION.
28          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
                                                    13
                                                                              3:19-cv-02122-MMA-WVG
1    Commander, San Diego Central Jail, 1173 Front Street, San Diego, California 92101.
2          4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
3    relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
4    GRANTS Plaintiff’s Motions to Amend (Doc. Nos. 6, 8.) Plaintiff is granted forty-five
5    (45) days leave from the date of this Order in which to file an Amended Complaint which
6    cures all the deficiencies of pleading noted. Plaintiff’s Amended Complaint must be
7    complete by itself without reference to his original pleading. Defendants not named and
8    any claim not re-alleged in his Amended Complaint will be considered waived. See S.D.
9    Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
10   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
11   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
12   leave to amend which are not re-alleged in an amended pleading may be “considered
13   waived if not repled.”).
14         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
15   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
16   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
17   and 1915A(b), and his failure to prosecute in compliance with a court order requiring
18   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff
19   does not take advantage of the opportunity to fix his complaint, a district court may
20   convert the dismissal of the complaint into dismissal of the entire action.”).
21         5.     The Clerk of Court is directed to mail Plaintiff a court approved civil rights
22   complaint form.
23         IT IS SO ORDERED.
24   DATE: December 20, 2019                 _______________________________________
                                             HON. MICHAEL M. ANELLO
25
                                             United States District Judge
26
27
28
                                                   14
                                                                              3:19-cv-02122-MMA-WVG
